DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 October 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., USPN 2017/0332233.
With regard to claims 1, 8, and 14, Zhang discloses a system for controlling computing process execution by users with elevated access privilege (0060), the system including a memory device with computer-readable program code stored 
With regard to claims 2, 9, and 15, Zhang discloses the system of claim 1, as outlined above, and further discloses prompting the user for additional user credentials (0068, 0071), receive the additional user credentials from the user (0068, 0069), wherein the additional user credentials are associated with a second user (higher level user, 0015, 0035), retrieve a second user flag value associated with the second user (0068, 0071), detect a match between the second user flag value and the process flag value (0068, 0071), and based on detecting the match, allow the process to be executed on the user computing system (0068, 0071).
With regard to claims 3, 5, 10, 12, 16, and 18, Zhang discloses the system of claim 1, as outlined above, and further discloses the flag values indicate the access levels (0015).
With regard to claims 4, 11, and 17, Zhang discloses the system of claim 1, as outlined above, and further discloses a user might have administrator privileges (0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of examiner’s official notice.
With regard to claims 6, 7, 13, 19, and 20, hang discloses the system of claim 1, as outlined above, but does not disclose if the process flags are binary values, alphanumeric character strings, or otherwise. Zhang does disclose using a character string as in identifier (0054). The examiner takes official notice that it is well known in the art to use binary values and character strings as flags or identifiers. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the flags of Zhang using binary values and character strings for the motivation of improved integration into existing computer systems.
References Cited
Roth et al., USPN 8,966,570, is cited as disclosing a permission enforcement system (claim 1) where additional credentials might be provided (claim 4), and the system, allows permission delegation (claim 1), but was not seen as the best reference to use in the office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACOB LIPMAN/Primary Examiner, Art Unit 2434